Citation Nr: 1712192	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  09-12 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neurological disorder claimed as right sciatica.

2.  Entitlement to an initial compensable rating for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from July 1993 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In this rating the RO granted service connection for bilateral pes planus with an initial noncompensable rating assigned; denied service connection for a gynecological disorder manifested by dysmenorrhea and declined to reopen previously denied claims for service-connection for a back disorder and for a right-sided sciatica. 

In a June 2016 decision the Board, after determining that relevant official service department records had existed and had not been associated with the claims file when VA first decided the claim, adjudicated these back disorder and sciatica claims based on a DeNovo basis, notwithstanding paragraph (a) of this section, which concerns the need to have new and material evidence to reopen the claim under normal circumstances.  See 38 C.F.R. § 3.156 (c).  The Board granted service connection for the back disorder, thereby removing this issue from appellate status and remanded the issues of service connection for a neurological disorder and an increased initial rating for bilateral pes planus to the RO for further development.  

The Board also remanded the gynecological disorder claim for further development.  Following such development, service connection was granted for a gynecological disorder in an October 2016 rating decision, with an evaluation of 0 percent assigned effective February 29, 2008.  The grant of service connection for this condition constituted a full award of the benefit sought on appeal as to the issue of entitlement to service connection for the claimed gynecological disorder.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the Veteran nor her representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period. Thus, this issue is not currently in appellate status.  Id.


FINDINGS OF FACT

1.  The evidence supports a finding that it is as likely as not that the Veteran has a diagnosed sciatica that began in service.

2.  The balance of the evidence supports a finding that the Veteran's bilateral pes planus has been manifested by moderate foot pain on manipulation and use of the feet, with decreased longitudinal arch on weight bearing of both feet, but not by marked deformity, pain on manipulation and use accentuated, indications of swelling on use, or characteristic callosities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sciatica have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§  3.303, 3.304 (2016).

2.  The criteria for an initial rating of 10 percent, for bilateral pes planus have been met.  38 U.S.C.A. § 1155 (West 2014); §§ 4.59, 4.71a, Diagnostic Codes 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Because the Board is granting the service connection claim for sciatica in full, any error VA may have made in meeting its duties to notify and assist or comply with the terms of prior remands with regard to the issue decided is necessarily harmless error and need not be further discussed regarding this issue.

Regarding the remaining increased rating claim for pes planus, the Veteran was provided full notice with regard to the claim on appeal in March 2008, prior to the initial adjudication.  Further, all identified, available records have been obtained. 

VA provided VA examinations in January 2010 and following remand in October 2016.  The October 2016 VA examination addressed the current severity of the service-connected pes planus. There is no argument or indication that this second examination was inadequate.

VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim decided herein.  See 38 U.S.C.A. § 5103A (a)(2). 

II. Analysis

Service Connection for Sciatica

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). 

Service connection for certain chronic diseases, including certain neurological disorders may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a). See Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303  (d) (2016).

In a July 2016 decision and remand, the Board granted service connection for a back disorder and remanded the sciatica claim to afford the Veteran a VA examination to determine whether the Veteran has a current neurological disability to include sciatica and if so whether it is related to service, including as possible neurological manifestations of the service connected back disorder.  The Board's grant of service connection for a back disorder was implemented by a July 2016 rating decision that classified the disability as a lumbar strain.  

The medical history shown in the Veteran's treatment records discloses that she was diagnosed repeatedly with sciatica that appeared to be affecting the right side, and possibly bilaterally, in the service treatment records as early as January and February 1997, while pregnant.  See 110 pg STRs received 2/25/04 at pages 26, 30.  See also 56 pg STRS received 5/24/07 at pages 3 through 7 (showing bilateral sciatica).  Sciatic type symptoms were also reported in July 2003 when she complained of "hot pain" affecting her right upper thigh.  See 68 pg STRs received 6/11/13 at pg 11.  Even in June 2004, prior to discharge, she was treated for lower back pain affecting the right side with pain and numbness on the right leg. See 57 pg STRS received 7/11/13 at pages 9-10.

Post-service records suggested the possible existence of neurological manifestations of sciatica affecting the right side and possibly on the left side.  As recently as May 2015, a diagnosis of back pain with sciatica was rendered for complaints of bilateral hip pain with a past history of treatment for symptoms with injections and TENS unit for the lumbar spine.  See 39 pages CAPRI, Biloxi VAMC received in VBMS 6/15/15 at pages 21-23, 25.  Years earlier, in March 2009, she underwent lumbar epidural injections for a diagnosis of lumbar radiculopathy, with symptoms of pain around the left knee.  See 391 pg CAPRI in Virtual VA at pages 351-356.   

Although the Veteran underwent a VA neurological disorders examination in June 2015, this focused on upper extremity symptoms related to carpal tunnel syndrome, with fully normal findings on neurological and muscle strength examination of the bilateral lower extremities. 

In September 2016 the Veteran underwent a VA neurological disorders examination that diagnosed bilateral sciatica, with an onset beginning 1997, during her period of active duty.  In the process of providing this diagnosis the examiner reviewed the claims file and noted complaints of sciatica beginning in service in February 1997, with sciatica symptoms (including pain and numbness down the right leg) repeatedly shown to be evident later in service including in June 2003 and June 2004.  The examiner also noted the post service history of treatment for back pain accompanied by symptoms that included sciatica noted in VA treatment records in March 2015 and May 2015.  The examiner also took note of the Veteran's continued complaints of low back pain with intermittent sciatica to the right leg, which was said to be precipitated by stepping wrong.  Findings on examination were of sciatica resulting in mild incomplete paralysis affecting the left side.

The examiner is noted to have provided an opinion stating that it is less likely than not that the Veteran's current sciatica is due to intervertebral disc syndrome from the service connected back disorder.  However, the examiner's rationale was equivocal in that the multiple risk factors for sciatica included problems such as pregnancy in service, as well as back issues such as scoliosis and X-ray findings of spondylitic ridging at the L2-3 level.  The possible causes were noted to include lumbar spine problems such as spondylolisthesis, muscle spasm in the back and buttocks, versus obesity, pregnancy and not exercising.  

The examiner did not specify as to which factor would be the likely cause of the Veteran's sciatica, so the Board must conclude that it is just as likely that the service connected lumbar spine disorder is a causative factor in the Veteran's sciatica as any non-service connected cause.  Further, the examiner placed the onset of sciatica as 1997, during active service.  The findings from the VA treatment records of post service sciatic symptoms, also noted by this September 2016 VA examination, support a finding of continued symptoms of sciatica.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise that the Veteran's diagnosed sciatica began in and is related to service.  Accordingly affording the Veteran the benefit of the doubt the Board finds that the evidence supports a grant of service connection for sciatica.  See 38 C.F.R. §§ 3.102, 3.303.

Increased Rating for Bilateral Pes Planus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. §  4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27   (1999). 

Musculoskeletal foot disabilities are addressed in the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, under 38 C.F.R. § 4.71a, Diagnostic Codes 5276 to 5284.  The Veteran is service-connected for bilateral pes planus with bilateral plantar fasciitis, with a rating of 10 percent under Diagnostic Code 5276. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, the current noncompensable rating is for mild pes planus with symptoms relieved by built up shoe or arch support.  A 10 percent rating is assigned for pes planus (flat foot acquired), regardless of whether the condition is unilateral or bilateral, where there is evidence of moderate symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet.  A 20 percent rating for unilateral pes planus or a 30 percent disability rating for bilateral pes planus is assigned where there is a severe condition with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indications of swelling on use, characteristic callosities.  A 30 percent rating for unilateral pes planus or a 50 percent rating for bilateral pes planus requires a pronounced condition manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances. 

In this case, the Board finds that an initial rating of 10 percent, but no higher, for bilateral pes planus is warranted for the entire appeal period, for the reasons discussed below.

The report of a January 2010 VA examination revealed the Veteran's reports of pain in the arches of both feet for at least a decade.  The examiner noted that she had treated at the VA facility for the last two years with no evidence of podiatric treatment (including no injections or inserts) and no radiographic procedures addressing her feet.  She claimed that some inserts were provided to her while in the service.

On examination, the Veteran was able to stand and move about the room without any crutch, cane or supportive device.  Her shoes showed an abnormal pattern of wear consistent with bilateral pronation of the feet.  Examination of the feet revealed the skin to be intact, hair growth was present, nail growth appeared normal.  There was no hallux valgus or evidence of pes planus on examination.  No skin breakdown, ulceration was shown, and the dorsalis pedis. and posterior tibial pulses were intact.  The Veteran did not complain of tenderness in the plantar space.  She was able to walk on her toes and walk on her heels.  Bilaterally, the veteran was able to dorsiflex from 0 to 20 degrees, plantar flex from 0 to 45 degrees, as well as demonstrate eversion from 0 to 20 and inversion from 0 to 30 degrees.  After three repetitions, there was no reduction in joint excursion, weakness, pain, fatigability or loss of coordination.  X-rays of the feet done the day of the examination revealed the bones were intact, without fractures.  No soft tissue deformity was present and there was specifically no evidence of pes planus.  The diagnosis was of metatarsalgia, etiology unclear, with no radiologic evidence of pes planus.

The examiner confirmed review of the claims file and found no evidence of obvious foot disease.  The Veteran had full range of motion, Deluca scores were 0 and there was no evidence of trauma.  The etiology of her foot pain was not easily understood.  The examiner speculated that she would perhaps benefit from foot inserts and the examiner requested she speak with her primary care physician about a referral to Podiatry.  Her abnormal shoe wear on this examination suggested that she pronates when she walks and perhaps with corrective inserts, this would improve.  

In addressing the criteria in the C&P Worksheet for Feet, the examiner noted the Veteran complains of discomfort without weakness, stiffness, swelling, heat, redness, fatigability or lack of, endurance.  She was able. to walk and took her daily walks with her dog.  She was not limited by her feet.  She was noted to be treated for other medical disorders such as back pain and myofascial pain.  No flare- ups were noted.  She has not had surgery to the feet.  Physical examination revealed no evidence of problems with the forefoot, mid foot or heel.  Weightbearing appeared normal.  No valgus deformity was seen.  Forefoot and mid foot alignment required no manipulation.  As previously mentioned, radiographs were normal. No limitations or physical impairments were noted.

VA and private treatment records primarily addressed other medical problems aside from the feet.  A December 2009 treatment record addressing a black toenail on the second toe of the left foot diagnosed tinea unguium but made no other significant foot findings.  In August 2011 the Veteran was treated at the ER for pain and tenderness of the right foot after stubbing it.  X-rays were normal and the diagnosis was right foot pain likely secondary to sprain.  Treatment included cold compress, elevating the foot and using post operation shoes and crutches as needed.  Later in October 2011 she was seen for a painful lesion under the right foot, diagnosed as plantar wart.  See 391 pg CAPRI entered into VBMS 6/11/13 at pgs 142-143, 153-157, 265, 277, 278.  

A December 2011 VA examination noted that the Veteran was service connected for flatfeet but there were no findings of pes planus on physical examination.  An x-ray taken specifically for flatfeet in January 2010 ruled out this disorder.  

An October 19, 2015 VA Physical Therapy note mainly addressed other medical problems but also noted complaints of left midfoot pain for the past 2 weeks, which the Veteran reported experiencing in the remote past.  She also noted that she used to wear custom orthotics for arch support.  Physical examination revealed tenderness to palpation with contact to the left navicular, especially from the volar surface.  A discussion of her foot problems included recommending trial of gel inserts and recommended possible podiatry consult if the problem persisted.  See 116 pg Biloxi VAMC records entered in VBMS 8/3/16 at pg 55.  

In October 2015 the Veteran was seen for complaints that included bilateral mid-foot pain that was intermittent, sharp and stabbing, located in the arch of both feet.  The pain was worse with walking, improved with getting off her feet.  There was no relief with stretching.  She has not tried exercising or icing but would just get off her feet.  Examination of the feet disclosed the following:  The right foot had a small abrasion on great toe, but no bruising, swelling or lacerations.  The foot was warm with no discoloration. normal pulses but was positive for point tenderness at the mid arch.   She had normal ankle and toe range of motion (ROM).  Her left foot had no bruising, swelling, or lacerations.  This foot was warm with no discoloration and had normal pulses. Once again point tenderness at the mid arch was demonstrated.  She had normal ankle, toe ROM on the left.  Her shoes had slightly greater wear outer sole of left foot.  The diagnosis was foot pain.  Treatment recommendations included ibuprofen, ice, exercises, x-rays.  Plans were to consult podiatry if there was no relief.  X-rays of the bilateral feet taken in October 27, 2015 were normal.  See 116 pg Biloxi VAMC records entered in VBMS 8/3/16 at 39-40 and 46-50. 

The Veteran underwent a VA examination in October 2016 where the examiner noted a history of metatarsalgia being diagnosed by the January 2010 examiner, as well as the diagnosis of pes planus and the history of treatment in 2015 by the VA.  The Veteran reported having been prescribed foot inserts in service but had used store-bought inserts after service.  She was presently awaiting custom inserts for flat feet prescribed by the VA with a plan to refer to podiatry if her condition worsened.  She reported bilateral foot pain with standing or walking but with no impact on the function of her feet.  She did have functional loss and impairment regardless of repetitive use with the aforementioned bilateral foot pain with standing or walking.  The pain of both feet was accentuated with use bilaterally.  There was no pain on manipulation of swelling on use.  She also denied characteristic callouses.  

The Veteran reported using arch supports bilaterally.  She did not have extreme tenderness of the plantar surfaces over one of both feet.  However she did have decreased longitudinal arch height of one or both feet on weight bearing of both feet.  She did not have objective evidence of marked deformity or marked pronation of one or both feet.  There was no evidence of the weight bearing line being altered by any other lower extremity deformity other than pes planus.  There was no inward bowing of the Achilles tendon of either foot.  Further there was no marked inward displacement or severe spasm of the Achilles tendon on manipulation of one or both feet.  No other findings of foot problems such as hammer toe, hallux valgus, hallux rigidus, pes cavus or malunion/nonunion of tarsal bones was shown.  No other foot injuries or other conditions were shown and there was no history of foot surgery. 

There was also no pain reported on physical examination and no functional loss or limitation of motion shown.  There was also no pain, weakness, fatigability, incoordination or other functional loss shown to limit function of either foot including during flare-ups or on repeated use over time.  The examiner did not further address the pain reported in the Veteran's medical history.  No other pertinent physical findings were noted to be related to the bilateral pes planus.  No assistive device was reported.  There was not shown to be functional impairment of either lower extremity to the extent that it would be equally well served by amputation with prosthesis.  There was no occupational impairment from the Veteran's pes planus disability.  

Bilateral foot X-rays taken in November 2016 were normal.  See 210 pg CAPRI entered into VBMS on 1/3/17 pgs 16-18.

The Board finds that the Veteran's bilateral foot disability most closely approximates the criteria for a 10 percent rating under Diagnostic Code 5276, for moderate pes planus, as there has been evidence of pain on use and manipulation shown in the previously discussed medical records and medical history reported in the January 2010 VA examination and October 2016 examination, although no actual findings of pain were reported on the physical examination in October 2016.  There is also evidence of moderate symptoms with the weight-bearing line with evidence of decreased longitudinal arch height of one or both feet on weight bearing of both feet noted on the October 2016 VA examination.  Accordingly, the Veteran's symptoms more closely resemble the criteria for a 10 percent rating for pes planus with consideration of 38 C.F.R. § 3.7.  

The higher 30 percent rating for pes planus under Diagnostic Code 5276 is not warranted, as the evidence shows only moderate symptoms of foot pain, with no objective evidence of marked deformity, pain on manipulation accentuated, swelling on use, or characteristic callosities shown in any of the records or examinations discussed above.  In general the Veteran's symptoms are noted to include subjective complaints of pain that was worsened by standing and walking as reported in the October 2015 records, and some findings in the January 2010 examination such as abnormal shoe wear consistent with bilateral pronation of the feet, but otherwise no abnormal findings of the feet, including no evidence of hallux valgus, pes planus, skin breakdown, or ulceration was shown.  The symptoms shown in the records are consistent with a 10 percent rating but do not meet the criteria for a 30 percent rating under Diagnostic Code 5276.  

The Board further finds that the evidence, to include lay history obtained from the Veteran, supports a 10 percent rating throughout the pendency of this appeal, as the evidence suggests a lengthy duration of such symptoms.  The January 2010 VA examination revealed the Veteran to report symptoms lasting at least a decade of pain in the arches of both feet.  

Although the January 2010 VA examination did not actually diagnose pes planus, this examiner did diagnose bilateral metatarsalgia.  Thus an alternate means for providing a 10 percent rating could  be obtained under Diagnostic Code 5279 which provides a 10 percent disability rating for anterior metatarsalgia (Morton's disease), whether unilateral or bilateral.  This is the maximum schedular disability rating available under Diagnostic Code 5279.  38 C.F.R. § 4.71a.  However, separate evaluations for metatarsalgia and plantar fasciitis or pes planus is prohibited as they both contemplate pain with manipulation on use. M21-1, Part III.iv.A.3.s, 38 C.F.R. § 3.14. 

The Board has considered whether a higher rating is warranted under any of the other potentially applicable criteria for foot disorders.  However the medical evidence of record shows that except for pes planus (Diagnostic Code 5276) and metatarsalgia (Diagnostic Code 5279), the  Veteran does not have any other foot disabilities associated with Diagnostic Codes 5277-5284, and as such, a rating under any of those codes would be inappropriate.  This includes other foot injuries under Diagnostic Code 5284, which assigns a 20 percent rating for a moderately severe foot disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  None of the evidence reflects the Veteran to have a foot injury other than that already contemplated by the Diagnostic Codes for pes planus and metatarsalgia.  Even if her disability were to be contemplated under Diagnostic Code 5284, the preponderance of the evidence does not show the Veteran's disability in either foot to be moderately severe.  

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the 10 percent rating found to be warranted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321 (b)(1).  Her symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has been granted TDIU based on multiple disabilities in a June 2013 rating.  She has not alleged that she is unemployable solely on account of her bilateral foot disabilities.  In addition, the October 2016 VA examiner reported that the Veteran's foot disability did not cause any occupational limitations.  Thus, the Board finds that Rice is inapplicable in this instance.  

In sum, the balance of the evidence supports a rating of 10 percent, but no higher, for the Veteran's service-connected pes planus.


ORDER

Entitlement to service connection for sciatica is granted. 

Entitlement to an initial 10 percent rating for bilateral pes planus granted, subject to the laws and regulations governing the payment of VA compensation.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


